                                    RICHARD         H. ROSENBERG
                                              ATTORNEY AT LAW


     217   BROADWAY                                                                          TEL: 212•586·3838
       SUITE   707                                                                           FAx: 212·962-5037
NEW YORK, NEW YORK    10007                                                              richrosenberg@msn.com




                                                                   June 28, 2021


                                                                       MEMO ENDORSED
      Hon. Sydney H. Stein
      United States District Court
      U. S. Courthouse
      500 Pearl Street
      New York, New York 10007

                                     Re: United States v. Cheedle, et al
                                             19 Cr. 833 (SHS)

      Dear Judge Stein:

              I represent defendant Shane Hanna in the above-referenced matter. Mr. Hanna is
      currently at liberty pursuant to a $250,000.00 appearance bond co.signed by one financially
      responsible individual and one individual serving as moral suasion. Mr. Hanna is a resident of
      Phoenix, Arizona and he is currently residing at his home there with his wife and four children.
      Mr. Hanna' s bail conditions limit his travel to the Dis.-ict of Arizona, the Southern and Eastern
      Districts of New York and the District of New Jersey. He is under the supervision of Pretrial
      Services officers both in the District of Arizona and the Southern District of New York.

              I write today with the consent of Pretrial Services for the Southern District of New York
      and the District of Arizona, as well as with the consent of the United States Attorney's Office per
      A.U.S.A. Kiersten Fletcher, to request a modification of Mr. Hanna's bail conditions such as to
      allow him to make a round trip by automobile from his home in Phoenix, Arizona to Dana
      Pointe, California. Mr. Hanna will be accompanied by his wife and four children and they plan
      to depart Phoenix, Arizona on August 19, 2021 and return to Phoenix on August 23, 2021. The
      purpose of the trip is to allow Mr. Hanna to attend business meetings and to serve as a brief
      vacation for the family. Pretrial Services has been provided the hotel address information where
      Mr.Hanna and his family will be staying while away.

             Accordingly, it is respectfully requested that the Court grant the appearance bond
      modification sought herein while all other conditions of release remain in effect.
       Thank you for your consideration to this application.




                                                               Richard H. Rosenberg



cc.: A.U.S.A. Kiersten Fletcher
     Courtney Defeo, U.S. Pretrial SDNY
     Gina Sanchez, U.S. Pretrial, Dist. of Arizona




  The defendant's request to travel as set forth in this letter is granted.
  Dated: New York, New York
         June 28, 2021
